       Case 2:20-cr-00145-LMA-MBN Document 30 Filed 06/17/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                             CRIMINAL NO. 20-145
 VERSUS                                               SECTION "I"
 DARIUS WILLIAMS                                      VIOLATION:
  a/k/a D-Nice                                        18 U.S.C. ' 922(g)(1)
                                                      and 924(a)(2)


        RE-NOTICE OF PRETRIAL CONFERENCE AND TRIAL BY JURY
      PRETRIAL CONFERENCE RESET FOR AUGUST 11, 2021 AT 3:30 P.M.

Take Notice that this criminal case has been reset for TRIAL on SEPTEMBER 20, 2021
at 8:30 A.M., before U.S. District Judge Lance M. Africk, 500 Poydras Street, Courtroom
C427, New Orleans, LA 70130.

 **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION
AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


Date: June 17, 2021                           CAROL MICHEL, CLERK

TO:                                           Issued by: Bridget Gregory, Deputy Clerk

Darius Williams (CUSTODY)                     AUSA:      Brittany L. Reed

                                              Task Force Officer Guy R. Swalm, ATF
AFPD, Annalisa Miron
                                              U.S. Marshal
                                              U.S. Probation Office
                                              U.S. Probation Office - Pretrial Services Unit

If you change address,                        JUDGE
notify clerk of court
by phone, 589-7752                            MAGISTRATE

                                              COURT REPORTER COORDINATOR
                                              INTERPRETER: NONE
